DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/24/2021. As directed by the amendment: no claims have been amended, claims 4-5 and 15-16 have been cancelled, and no claims have been added. Thus, claims 1-3, 6-14, and 17-22 are presently pending in the application.

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered and are persuasive. The rejection of the claims has been withdrawn. Therefore, claims 1-3, 6-14, and 17-22 are now allowed.

Allowable Subject Matter
Claims 1-3, 6-14, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 12 are allowed because the prior art of record fails to disclose either singly or in combination the claimed method for treating an anatomical cavity within a brain using an infusion/aspiration catheter and plurality of arms.
Closest prior art: Washburn (US 2017/0189040) and West (US 2005/0154386).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783